COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ex parte Thomas Aven Cole

Appellate case number:   01-15-00107-CR

Trial court case number: 2005582

Trial court:             County Criminal Court at Law No. 10 of Harris County

       On March 18, 2015, attorney Wendell A. Odom filed Appellant’s Motion to Substitute as
Attorney of Record. The motion is not in compliance with the Texas Rules of Appellate
Procedure because it was not delivered to Thomas Aven Cole. See TEX. R. APP. P. 6.5(b), (d).
Therefore, the motion is DENIED, without prejudice to refiling.
       Likewise the Motion to Dismiss Appeal filed by appellant is DENIED, without
prejudice to refiling. We note that the motion filed did not contain a physical signature by
Cole, which is required by Tex. R. App. P. 42.2(a). Should any motion to dismiss be refiled, it
should be compliant with the rules.
       It is so ORDERED.

Judge’s signature: __/s/_Harvey Brown
                   X Acting individually


Date: March 19, 2015